Title: To James Madison from William Pinkney, 14 May 1812
From: Pinkney, William
To: Madison, James


Dear Sir
Baltimore 14. May 1812
As I know you take an Interest in the Views & opinions of our Friends in England I take the Liberty to enclose a short Letter just received from Alexander Baring. There is not much in it—but it may be worth reading. I hope to be in Washington on Sunday next. With true Attachment I have the Honour to be—Dear Sir, respectfully your faithful & Ob Servant
Wm. Pinkney.
